Citation Nr: 1135710	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  04-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include scarring.

2.  Entitlement to service connection for a left knee disability, to include scarring.

3.  Entitlement to service connection for an acquired psychiatric disability other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K. K.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for disabilities of each knee.  This case was previously before the Board in August 2007 and was remanded for additional development of the record.  By decision dated August 2009, the Board denied service connection for a bilateral knee disability.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court) which, by Order dated February 2010 granted a Joint Motion for Partial Remand.  In June 2010, the Board again remanded the claims for service connection for a disability of each knee.  This decision also denied service connection for PTSD.  The Board also noted that a claim for service connection for an acquired psychiatric disability other than PTSD had to be addressed.  Accordingly, this matter was also remanded for additional development of the record.  


FINDINGS OF FACT

1.  The service treatment records are negative for complaints or findings concerning a disability of either knee.

2.  A right knee disability was initially manifested many years after service, and there is no competent and probative evidence linking it to service.

3.  A left knee disability was initially manifested many years after service, and there is no competent and probative evidence linking it to service.

4.  The service treatment records show no complaints or findings relating to a psychiatric disability.

5.  A psychiatric disability, other than PTSD, was initially manifested many years after service, and there is no competent and probative evidence linking it to service.


CONCLUSIONS OF LAW

1.  A right knee disability, to include scarring, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002).

2.  A left knee disability, to include scarring, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002).

3.  A psychiatric disability, other than PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In May 2004 and February 2006 letters, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  By letters dated May 2006 and June 2010, the RO also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, Social Security Administration records, private and VA medical records, the reports of VA examinations, a September 1985 letter from an attorney, and the testimony of the Veteran and his friend at a hearing before the undersigned.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

	I.  Right and left knee disabilities 

The Veteran argues his knees were injured in the same motor vehicle accident during service in which he injury his sternum.  He claims his knees were crushed up against the dashboard of the car.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The service treatment records confirm the Veteran was involved in a motor vehicle accident in March 1985.  A physical profile report that month indicated he was to do no running or bending, and he was excused from physical training.  

A September 1985 letter from an attorney to the Veteran notes that insurance adjustors wanted to see photographs the Veteran concerning the scars on his knees.  The letter requested the Veteran send the attorney photographs the Veteran had of scars or bruises he might have had at the time of the accident, or that he could take if necessary.  A letter the next month from the attorney to a representative of an insurance company indicated there were photographs showing the scar on the Veteran's knees.  The attorney stated the scars were less significant than the fractured sternum.  

In a statement dated June 2004, a private physician related he saw the Veteran for bilateral knee pain.  X-rays showed small tibial osteophytes bilaterally, but no definite fractures.  Magnetic resonance imaging of the right knee in May 2003 revealed joint effusion with a probably tear of the medial meniscus.  

K. K. related in March 2005 that she had known the Veteran since 1988.  She added the injuries he sustained in the in-service motor vehicle accident included his knees.  

On VA examination in August 2008, the Veteran reported multiple lacerations to the knees due to the motor vehicle accident in March 1985.  He related he had experienced progressive discomfort since that time.  He also stated he had scarring of the knees, but had not received suturing or surgical intervention.  An examination demonstrated scarring of each knee.  The diagnoses included right knee medial meniscus tear and spurring and patellofemoral syndrome of the left knee.  

Private medical records show the Veteran underwent magnetic resonance imaging of the left knee in April 2009. It was noted he had a history of left knee pain since the motor vehicle accident in 1985.  There was intrasubstance degeneration in the posterior horn of the medial meniscus.  

A right knee arthroscopy was performed in July 2009 at a service department facility.  A long-standing history of problems with the Veteran's right knee was noted in the operative report.  It was stated both knees hit the dashboard of a car in the 1985 accident.  He related he was treated intermittently for this over the years.  

The Veteran was afforded a VA examination of the joints in August 2010.  The examiner reviewed the claims folder and summarized the findings.  He noted the October 1985 letter from an attorney concerning the scars on the Veteran's knees.  The diagnoses were medial meniscus tear of the right knee and patellofemoral syndrome of the left knee.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The Board acknowledges the Veteran was in a motor vehicle accident in service in March 1985.  There is no indication, however, that he sustained any injury to either knee.  The Veteran was hospitalized for about three days following the accident.  The record reflects he was the driver when he struck another car.  The diagnosis was sternal contusion.  He was seen about one week following the hospital discharge and it was stated he sustained a seat belt injury.  It was noted he had no apparent significant problems.  He was seen again for follow-up still later that month, and there was no mention of any complaints involving the knees.  

The Veteran submitted an initial claim for service connection in November 2002.  He did not seek service connection for a knee disability.

Following the VA examination in August 2008, the examiner commented there was no medical record to support a knee injury in service or during the March 1985 motor vehicle accident or to support a chronic knee condition in service.  She noted she reviewed the claims folder, and opined it was less likely than not that the Veteran's right knee disability was caused by or related to service.  The examiner also stated the Veteran's left knee disability was consistent with natural aging.  

The Veteran was again examined by the VA in August 2010.  The examiner reviewed the claims folder and referenced the October 1985 letter from an attorney that mentioned scars on the Veteran's knees.  She stated the letter did not address how old the scars were or what injuries they were from.  The examiner found there was no documentation of an acute knee injury or chronic knee condition in service.  The diagnoses were medial meniscus tear of the right knee, and patellofemoral syndrome of the left knee.  The examiner commented the etiology of the right knee disability was uncertain but concluded it was not caused by or a result of service.  She pointed out there was an absence of this condition in the service treatment records and it was first diagnosed in 2003, 15 years after service.  She also stated the etiology of the left knee disorder was consistent with natural aging.  She opined it was not caused by or a result of service because of the absence of any documented knee condition in the service treatment records.

In June 2011, a VA physician reviewed the claims folder.  He observed the only diagnosis following the in-service hospitalization after the motor vehicle accident was sternal fracture.  He noted no procedures were done.  In addition, he stated the follow-up care the Veteran received made no mention of suture checks, bandages, healing of wounds, scars or knee trauma.  With respect to the scars, the VA doctor commented he was unable to determine if the scars referred to in the October 1985 letter from an attorney were the same scars noted on the August 2010 VA examination.  He added that, based on the Veteran's lay assertions about the injury to the knees from the dashboard during the March 1985 motor vehicle accident, and his denial of any lacerations or other knee injuries, it was less likely than not that the scars were the result of a knee injury in service.  He stated the mechanism of injury, i.e., a frontal collision with blunt trauma to the knees from the dashboard, might explain a shattered patella or, if the momentum was strong enough, a torn anterior cruciate ligament.  However, a ruptured meniscus was not consistent with the mechanism of injury, since these lesions are caused by a rotational movement and not by frontal impact.  The scars alone cannot be responsible for a meniscal tear or the patellofemoral syndrome of the left knee.  There was no medical literature supporting the claim.  

The Board concedes the Veteran was in a motor vehicle accident while in service.  The most probative evidence, however, fails to document he sustained any knee injury in this accident.  The service treatment records do not show he received any treatment for complaints pertaining to the knees, and there is no clinical evidence of any knee disability for many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

The Board acknowledges the Veteran is competent to state he has experienced knee problems ever since the in-service automobile accident.  There is no competent and probative medical evidence linking any current knee disability to service.  As noted above, the Veteran argues he injured his knees in the motor vehicle accident when they struck the dashboard.  It is significant to point out that a VA physician specifically concluded that such an injury would not result in either a ruptured meniscus or patellofemoral syndrome.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the onset of a bilateral knee disability.  To the extent the Veteran contends it is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran has either a right or left knee disability that is related to service, the preponderance of the evidence is against the claim and service connection is denied.

	II.  Acquired psychiatric disability, other than PTSD 

The service treatment records are negative for complaints or findings pertaining to a psychiatric disability.  

A private psychologist evaluated the Veteran in January 1996.  The Veteran related that as a consequence of his involvement with the assault on the Branch Davidian complex in 1993, he experienced ongoing emotional trauma and a corresponding diminishment of social functioning.  His symptoms included chronic anxiety, sleep disturbance, nightmares and chronic vigilance.  The diagnoses were PTSD and chronic sleep disturbance.  

Private medical records disclose the Veteran discussed an anxiety episode in March 1999.  It was reported in October 1996 that depression was an additional factor.  

Another private psychologist examined the Veteran in May 2000.  The Veteran stated he had become paranoid about his situation.  Following an examination, the diagnoses were PTSD and generalized anxiety disorder.  

VA outpatient treatment records reveal the Veteran was seen in August 2006 and reported he had been having nightmares since the in-service motor vehicle accident.  He also said he felt depressed.  The diagnosis was generalized anxiety disorder.  The examiner indicated she would consider mood disorder due to general medical condition and panic disorder with agoraphobia.

On VA psychiatric examination in August 2008, the Veteran reported symptoms of paranoid personality disorder.  He asserted his symptoms had been ongoing since adolescence.  The diagnoses were PTSD and paranoid personality disorder.  The examiner stated there were inconsistencies between the Veteran's previous assertion his symptoms of PTSD were attributable to his involvement in the Waco incident and his current report they are attributable to the in-service motor vehicle accident.  He said while he could not resolve this issue without resort to speculation, based on the available records, the causal link between the Veteran's current symptoms and the Waco incident were substantially stronger than the causal link between his current symptoms and the in-service motor vehicle accident.

The Veteran was again afforded a VA psychiatric examination by the VA in September 2010.  The diagnoses were rule out somatoform disorder and paranoid personality disorder.  The examiner concluded a psychiatric disability was not caused by or a result of an in-service illness.  He observed that a psychiatric disability was not documented in service.  

The record establishes that a psychiatric disability was first shown more than eight years following the Veteran's discharge from service.  He initially alleged his symptoms were related to his involvement with the Branch Davidians.  Subsequently, he claimed his psychiatric disability was related to the motor vehicle accident he had during service.  

The Veteran asserts a psychiatric disability, other than PTSD, is related to service.  The Board acknowledges the Veteran is competent to report his symptoms.  However, the only competent medical evidence contradicts his claim that a psychiatric disability is linked to service.  The fact the Veteran has provided conflicting accounts regarding the origin of his psychiatric disability undermines his credibility.  To the extent the Veteran contends it is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The Veteran apparently also claims his psychiatric disability is related to a chest condition.  However, since service connection is not in effect for any such disorder, there is no basis for this claim.  

Inasmuch as the most probative evidence fails to establish the Veteran has an acquired psychiatric disability, other than PTSD, that is related to service, the preponderance of the evidence is against the claim and service connection is denied.

	III.  Other considerations

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied. 

Service connection for an acquired psychiatric disability, other than PTSD, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


